Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021, has been entered.
 
Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific partial peptide as SEQ ID NO: 44); and Species B (i.e., a single and specific ligand as eGFP) in the reply filed on March 15, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, please note that since elected SEQ ID NO: 44 corresponds to amino acid residues from position 322 to 340 numbered from the side of the N-terminus of Syncytin 1, it follows that elected SEQ ID NO: 44 constitutes (c) of claim 1 where the amino acid sequence has two deleted amino acid residues at the N-terminus of SEQ ID NO: 3. Therefore, the Examiner is interpreting Applicant’s elected partial peptide as electing claim 1(c).  Examination is expanded to include claim 1(a) in light of the Examiner’s search.  
Furthermore, it is noted that new claims 13-15 are withdrawn from examination because the elected partial peptide is SEQ ID NO: 44.  Examination was expanded to include SEQ ID NOs: 2 and 3.  As discussed above, SEQ ID NO: 44 constitutes an amino acid sequence where three or fewer amino acids (i.e., two) have been deleted to SEQ ID NO: 3.  Thus, the elected and previously examined elected 

Status of Claims
Claims 1-8 were originally filed on February 1, 2018. 
The amendment received on February 1, 2018, amended claims 3-4 and 7; and added new claims 9-12.  The amendment received on September 16, 2019, canceled claims 5-6 and 12; amended claims 1 and 8; and added new claims 13-19.  The amendment received on June 17, 2020, amended claims 1 and 17.  The amendment received on March 5, 2021, added new claims 20-21.  The amendment received on November 1, 2021, canceled claims 17 and 20-21; and amended claims 1 and 18-19.
Claims 1-4, 7-11, 13-16, and 18-19 are currently pending and claims 1, 3-4, 7-8, 16, and 18-19 are under consideration as claims 2, 9-11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2016/066455 filed June 2, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-118432 filed on June 11, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-118432, which papers have been placed of record in the file.  It is noted that the Japanese priority application is in a foreign language, and thus, cannot be reviewed and verified.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% 
Please note that the Examiner is interpreting the scope of claims 1(a) with respect to the partial peptide as closed-ended (i.e., utilizing “consisting of”) requiring 100% identity to at least any seven consecutive amino acid residues of SEQ ID NO: 3 or 44.  However, although claim 1 recites that the partial peptide “consists of” at least seven consecutive amino acid residues, it is noted that claim 1 does not place an upper limit on the length of the partial peptide, i.e., “consisting of at least seven consecutive amino acid residues”.  As such, the partial peptide requires 100% identity to any seven consecutive amino acid residues of SEQ ID NO: 3 or 44 but can have any N-/C-terminal additions.  Therefore, the minimum number of amino acids encompassed by claim 1(a) is 7 amino acids residues.
Also, please note that the Examiner is interpreting the scope of claim 1(c) with respect to the partial peptide as closed-ended (i.e., utilizing “consisting of”) requiring at least seven consecutive amino acid residues of an amino acid sequence encoded by DNA wherein the amino acid sequence is set forth in SEQ ID NO: 3 or 44 (See claim 1(c)) and wherein the partial peptide has three or fewer substituted, deleted and/or added residues.  However, although claim 1(c) recites that the partial peptide “consists of” at least seven consecutive amino acid residues, it is noted that claim 1(c) does not place an upper limit on the length of the partial peptide, i.e., “consisting of at least seven consecutive amino acid residues”.  As such, as long as the partial peptide does not constitute a full length protein, i.e., at least one less amino acid, and has at least seven consecutive amino acids (i.e., 100% identity to any seven consecutive amino acids of SEQ ID NO: 3 or 44), the partial peptide can comprise three or fewer substituted, deleted and/or added amino acids.  Furthermore, it is noted that the partial peptide having three or fewer substituted, deleted and/or added amino acids encompasses from zero to three substituted, deleted, and/or added amino acids; meaning there is no lower limit for the number substituted, deleted, and/or added amino acids to SEQ ID NO: 3.  As such, subpart (c) encompasses where the amino acid sequence has no substituted, deleted, and/or added amino acids to SEQ ID NO: 3.  Therefore, when there are no substituted, deleted, and/or added amino acids to SEQ ID NO: 3 the scope of subpart (c) is similar to that 
Regarding claim 16, it is noted that the Examiner is interpreting the scope of the claim as open-ended requiring 100% identity to SEQ ID NO: 29 but with any N-/C-additions.  Thus, the scope of claim 16 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 

Claim Interpretation
	The Examiner would like to point out the following with respect to claim interpretation. 
	For claim 1, please note that the Examiner is interpreting claim 1 as a Markush group wherein the claim encompasses either “a fusion protein” or “a conjugated protein”.  Although not defined by the instant specification, a conjugated protein according to an embodiment refers to a complex in which a partial peptide is attached to a non-protein component such drugs, nucleic acids, carbohydrate chains, and radioactive isotopes (See instant specification, pg. 9, 1st paragraph; pg. 23, 2nd and 3rd paragraphs).  Such examples are supported by the plain and ordinary meaning of what constitutes “a conjugated protein”.  Merriam-Webster defines a conjugated protein as a compound of a protein with a non-protein, e.g., hemoglobin (See “Conjugated protein”, Merriam-Webster, available online at https://www.merriam-webster.com/dictionary/conjugated%20protein, 10 pages (accessed on 4/1/19) at pg. 2) (cited in the Action mailed on 4/16/19).  
Similarly, although not defined by the instant specification, a fusion protein according to an embodiment refers to a protein in which the partial peptide is attached to one or more other types of proteins such as antibodies, cytotoxic proteins, and reporter enzymes (See instant specification, pg. 9, 1st paragraph; pg. 22, 2nd paragraph).  Such examples are supported by the plain and ordinary meaning of what constitutes “a fusion protein”.  The American Medical Association defines a fusion protein as a multifunctional protein derived from a single nucleotide sequence that may contain 2 or more genes or portions of genes with or without amino acid linker sequences where the genes should originate from separate proteins (See “Fusion Protein Nomenclature”, American Medical Association, available online at https://www.ama-assn.org/about/united-states-adopted-names/fusion-protein-nomenclature, 6 pages st paragraph) (cited in the Action mailed on 4/16/19).  Thus, the terms, “fusion protein” and conjugated protein” are definite.  
Additionally, with respect to the partial peptide, it is noted that claim 1 does not recite a function associated with the partial peptide.  As such, given the disclosure of SEQ ID NOs: 3 and 44 and combined with the pre-existing knowledge in the art regarding the genetic code and its redundancies, an ordinary skilled artisan would have put one in possession of the genus of partial peptides consisting of at least seven consecutive amino acid residues of an amino acid sequence encoded by a base DNA sequence where three or fewer amino acids are substituted, deleted and/or added to an amino acid sequence set forth in SEQ ID NOs: 3 or 44.  With the aid of a computer, an ordinary skilled artisan could have identified all of the partial peptides as claimed.  Thus, an ordinary skilled artisan would conclude that the applicant was in possession of the claimed genus at the time the application was filed. 
Furthermore, it is noted that elected SEQ ID NO: 44 is 19 amino acids in length and SEQ ID NO: 3 is 21 amino acids in length.  As such, the scope of claim 1(c) requires 100% identity to any seven consecutive amino acids with three or fewer substituted, deleted, and/or added amino acids.  The three or fewer substituted, deleted, and/or added amino acids can occur anywhere in the partial peptide as long as there are at least seven consecutive amino acids.  As such, the minimum number of amino acids encompassed by claim 1(a) is 7 amino acids and by claim 1(c) is 10 amino acids residues.  Please see the “Sequence Interpretation” section above for further details. 
	For claim 3, it is noted that given that claim 1 is directed to a Markush group, the scope of claim 3 further limits that of claim 1 because claim 3 is limited to the fusion protein only of claim 1.  It is also noted that the fusion protein of claim 3 encompasses any fusion protein of claim 1.  Therefore, if a prior art reference anticipates and/or renders obvious the fusion protein of claim 1, the reference will also anticipate and/or render obvious claim 3. 
For claim 4, it is noted that the scope of the claim only requires one structural component; namely, the fusion protein or conjugated protein further comprising a TAT peptide.  As demonstrated in the specification, SEQ ID NO: 44 promoted endosomal escape as depicted in Table 2 (See instant specification, pg. 47, Table 2).  In particular, the fusion protein comprising SEQ ID NO: 44 (i.e., Example 9) showed a significantly large number of molecules, and was capable of delivering about 20 times as st paragraph; Table 2).  Plus, the fusion protein was capable of delivering about 100 times as many molecules into the cytoplasm as compared with the control, “eGFP-TAT-NLS” (See instant specification, pg. 48, 1st paragraph; Table 2).  Therefore, the specification supports the interpretation that the only required structural component needed to function as an intracellular delivery carrier is the fusion protein comprising the amino acid sequence of SEQ ID NO: 3 or 44.  Furthermore, it is well-known in the art that TAT delivers proteins intracellularly.  Dinca et al. teaches that CPPs such as TAT have been empirically shown to promote uptake of various molecules including large proteins over 100 kDa (See Dinca et al., Int. J. Mol. Sci. 17:13 pages (February 2016) at the abstract; pg. 1, last paragraph to pg. 2, 1st paragraph) (cited in the Action mailed on 12/31/19).  Dinca et al. also teaches that recombinant proteins that include a CPP-tag to promote intracellular delivery show promise as therapeutic agents with encouraging success rates in both animal and human trials (See Dinca article, abstract; pg. 2, 1st full paragraph).  Therefore, the inclusion of TAT in the claimed fusion protein or conjugated protein results in the function of the fusion or conjugated protein exhibiting the function as an intracellular delivery carrier thereby satisfying the written description requirement of 112(a).
For claims 18-19, it is noted that the TAT peptide is positioned at the N- or C-terminus of the fusion or conjugated protein, respectively.  Although, it is further noted that the TAT peptide being “positioned” at the N- or C-terminus of the fusion or conjugated protein encompasses where the TAT peptide is directly or indirectly attached to the N- or C-terminus of the fusion or conjugated protein, given that claims 18-19 are dependent upon claim 17, the fusion must be directly attached to the N- or C-terminus of the fusion or conjugated protein. 

Response to Arguments
Applicant’s arguments, see Response, filed 11/1/21, with respect to the 112(a), new matter, rejection have been fully considered and are persuasive.  The rejection of claim 21 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 11/1/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 7-8, 16, and 20 as being unpatentable over Conrad et al. U.S. Publication No. 2007/0249808 A1 published on October 25, 2007 (cited in the Action mailed on 4/16/19) in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 11/1/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 17-18 as being unpatentable over Conrad et al. U.S. Publication No. 2007/0249808 A1 published on October 25, 2007 (cited in the Action mailed on 4/16/19) in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), and further in view of Murriel et al., Expert Opin. Drug Deliv. 3:739-746 (2006) (cited in the Action mailed on 12/31/19) has been withdrawn.

Applicant’s arguments, see Response, filed 11/1/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. U.S. Publication No. 2007/0249808 A1 published on October 25, 2007 (cited in the Action mailed on 4/16/19) in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), and further in view of Hakansson et al., Prot. Sci. 10:2138-2139 (2001) (cited in the Action mailed on 12/31/19) has been withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.


Claims 1, 3-4, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008, in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1(a), 1(c), 3, and 7-8, with respect to a fusion protein comprising a partial peptide consisting of at least seven consecutive amino acid residues of an amino acid sequence encoded by DNA set forth in (a) and (c), a TAT peptide attached to the partial peptide where (a) DNA having a base sequence encoding an amino acid sequence set forth in SEQ ID NO: 3, and (c) DNA having a base sequence encoding an amino acid sequence where three or fewer amino acids are substituted, deleted, and/or added to an amino acid sequence set forth in SEQ ID NO: 3 as recited in instant claim 1(a) and (c); with respect to the fusion protein as recited in instant claim 3; with respect to DNA encoding the fusion protein as recited in instant claim 7; and with respect to a vector having the DNA of claim 7 as recited in instant claim 8:
	Renard et al. teaches a polypeptide which is capable of modulating the immunosuppressive properties of a viral protein or a fragment thereof against the host in which it is expressed when it substitutes the homologous sequence of the protein or fragment, the polypeptide having the minimum following consensus amino acid sequence: X1-(Y)3-C-(Y)1-X2 wherein X1 and X2 are selected to impact on the immunosuppressive properties, Y represents variable amino acid residues, and 3 and 1 represent the number of variable amino acid residues respectively between X1 and C and between X and X2 (See Renard specification, paragraph [0023]-[0024], [0079]-[0080]).  The viral protein includes a retroviral or a retroviral envelope protein or an envelope protein from an endogenous retrovirus, especially from a human endogenous retrovirus (HERV) (See Renard specification, paragraph [0026], [0338]).  One such retroviral envelope protein is the wild-type HERV-W protein having an amino acid sequence as depicted in Figure 10F where the X1 and X2 position have been underlined (See Renard specification, paragraph [0064]-[0066]).  These proteins have, further to antigenic and immunosuppressive properties, infectious and/or fusion properties (See Renard specification, paragraph [0341]).  Specific HERV-W ENV protein or 
	Renard et al. also teaches nucleic acids and especially polynucleotides encoding polypeptides of the invention (See Renard specification, paragraph [0432]).  In a particular embodiment, these nucleic acids are inserted in a vector (See Renard specification, paragraph [0432]).  Renard et al. also teaches that the vector can comprise nucleic acids encoding viral accessory proteins like NEF, TAT or fragments thereof (See Renard specification, paragraph [0434]) thereby constituting a fusion protein as recited in instant claims 1 and 3.  Therefore, the teachings of Renard et al. suggests a fusion protein comprising a partial peptide consisting of at least seven consecutive amino acid residues of an amino acid sequence encoded by DNA having a base sequence encoding an amino acid sequence set forth in SEQ ID NO: 3 and a TAT peptide attached to the partial peptide as recited in instant claims 1 and 3, DNA encoding the fusion protein of claim 1 as recited in instant claim 7, and a vector having the DNA of claim 7 as recited in instant claim 8. 

For claims 1 and 16, with respect to where the fusion protein comprises a TAT peptide that is directly attached to the partial peptide as recited in instant claim 1; and with respect to where the TAT peptide comprises SEQ ID NO: 29 as recited in instant claim 16:
Renard et al. teaches that a specific HERV-W ENV protein or fragment thereof includes SEQ ID NOs: 74, 116 and 118 (See Renard specification, paragraph [0428]-[0430]; claim 38) where residues 320-340 are 100% identical to instant SEQ ID NO: 3 thereby constituting a partial peptide consisting of at least 7 consecutive amino acid residues as recited in instant claim 1.  Renard et al. also teaches nucleic acids and especially polynucleotides encoding polypeptides of the invention (See Renard specification, paragraph [0432]).  In a particular embodiment, these nucleic acids are inserted in a vector (See Renard specification, paragraph [0432]).  Renard et al. also teaches that the vector can comprise nucleic acids encoding viral accessory proteins like NEF, TAT or fragments thereof (See Renard specification, paragraph [0434]).  Moreover, Renard et al. teaches in an embodiment in Example 1 that the vector expressing the envelope of HERV-W comprise a promoter and the rabbit β-globin intron and 
Munyendo et al. teaches cell penetrating peptides (CPPs) are short peptides that transport molecules across the cell membrane (See Munyendo article, pg. 188, 1st paragraph).  CPPs enhance externalization and internalization of various biomolecules including peptides and proteins (See Munyendo article, pg. 188, 1st paragraph).  One CPP is TAT having the sequence of YGRKKRRQRRR, which is the minimal TAT peptide sequence required for cellular uptake (See Munyendo article, pg. 188, 2nd paragraph).  When comparing instantly claimed SEQ ID NO: 29 with the TAT sequence taught by Munyendo et al., there is 100% identity.  Moreover, Munyendo et al. also teaches that TAT forms a covalent conjugate with a therapeutic agent by chemical cross-linking or by cloning followed by expression of a CPP fusion protein (See Munyendo article, pg. 188, last paragraph to pg. 189, 1st paragraph).  Furthermore, because Munyendo et al. teaches that TAT is covalently fused to a therapeutic agent, it must follow that the TAT peptide is directly or indirectly attached to the therapeutic agent given that direct or indirect attachment are the only means of covalently fusing TAT to a therapeutic agent.  Plus, given that there are only two means of covalently fusing TAT to a therapeutic agent, an ordinary skilled artisan would be motivated to try to directly attach TAT to the therapeutic agent.  Therefore, Munyendo et al. suggests fusing TAT having the amino acid sequence of instantly claimed SEQ ID NO: 29 to a peptide or protein in order to deliver the peptide or protein across a cell membrane as recited in instant claim 16, and suggests directly fusing TAT to the partial peptide in order to deliver the protein across a cell membrane as recited in instant claim 1.  Thus, the TAT peptide taught by Munyendo is encompassed as the additional viral accessory protein such as TAT or a fragment thereof as taught by Renard et al.

For claim 4, with respect to an intracellular delivery carrier comprising the fusion protein according to claim 1:
st paragraph).  CPPs enhance externalization and internalization of various biomolecules including peptides and proteins (See Munyendo article, pg. 188, 1st paragraph).  One CPP is TAT having the sequence of YGRKKRRQRRR, which is the minimal TAT peptide sequence required for cellular uptake (See Munyendo article, pg. 188, 2nd paragraph).  Therefore, because the combination of Renard et al. and Munyendo et al. suggest the claimed fusion protein of claim 1 where the fusion protein comprises a TAT peptide known to exhibit the function of delivering therapeutic agents intracellularly, it would necessarily follow that the claimed fusion protein would exhibit the same function.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., acting as an intracellular delivery carrier) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the combination of Renard et al. and Munyendo et al. necessarily satisfy the claim limitation as recited in instant claim 4.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Renard et al. does not expressly teach a fusion protein comprising a partial peptide and a TAT peptide that is directly attached to the partial peptide as recited in instant claim 1 wherein the TAT peptide comprises SEQ ID NO: 29 as recited in instant claim 16.  However, the teachings of Munyendo et al. cure these deficiencies by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a fusion protein comprising a partial peptide and a TAT peptide that is directly attached to the partial peptide as recited in instant claim 1 wherein the TAT peptide comprises SEQ ID NO: 29 as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Renard et al. and directly fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 to the partial peptide having the amino acid sequence of instant SEQ ID NO: 3 or 44 in order to enhance delivery of the fusion protein across a cell membrane.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 was known to be covalently conjugated to a therapeutic peptide or protein in order to deliver the therapeutic peptide or protein across a cell membrane as taught by Munyendo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the fusion protein comprising a partial peptide having the amino acid sequence of instant SEQ ID NO: 3 or 44 and an additional viral accessory protein such as TAT of Renard et al. was used as an immunosuppressive agent and therefore covalently fusing a TAT peptide of instant SEQ ID NO: 29 directly to the HERV-W protein given the limited ways to fuse a TAT peptide to a protein of interest would support the delivery of the fusion protein across a cell membrane by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR. 

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008, in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), as applied to instant claim 1, and further in view of Murriel et al., Expert Opin. Drug Deliv. 3:739-746 (2006) (cited in the Action mailed on 12/31/19), as applied to instant claim 18.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Renard et al. and Munyendo et al. above. 

	For claim 18, with respect to where the TAT peptide is positioned at the N-terminus of the fusion protein:
Renard et al. teaches that a specific HERV-W ENV protein or fragment thereof includes SEQ ID NOs: 74, 116 and 118 (See Renard specification, paragraph [0428]-[0430]; claim 38) where residues 320-340 are 100% identical to instant SEQ ID NO: 3 thereby constituting a partial peptide consisting of at least 7 consecutive amino acid residues as recited in instant claim 1.  Renard et al. also teaches nucleic acids and especially polynucleotides encoding polypeptides of the invention (See Renard specification, paragraph [0432]).  In a particular embodiment, these nucleic acids are inserted in a vector (See Renard specification, paragraph [0432]).  Renard et al. also teaches that the vector can comprise nucleic acids encoding viral accessory proteins like NEF, TAT or fragments thereof (See Renard specification, paragraph [0434]).  Moreover, Renard et al. teaches in an embodiment in Example 1 that the vector expressing the envelope of HERV-W comprise a promoter and the rabbit β-globin intron and polyadenylation sequences where the cDNA of HERV-W env is inserted between EcoRI sites (See Renard specification, paragraph [0568]).  Although, this specific embodiment does not include an 
Murriel et al. teaches fusion proteins created with the TAT (amino acids 47 – 57) PTD have shown markedly better cellular uptake than similar fusions using the 16 amino acid sequence from the Antp PTD where the amino acid sequence of TAT 47-57 is depicted in Table 1 (See Murriel article, pg. 739, last paragraph).  TAT has been used to deliver small molecules as well as larger full-length proteins (See Murriel article, pg. 740, col. 1, 1st paragraph).  Moreover, Murriel et al. depicts common PTD-cargo attachment models wherein each attachment model involves the PTD, e.g., TAT, covalently bound to the N-terminus of the cargo (See Murriel article, pg. 743, col. 2, last paragraph; Fig. 4).  Thus, the teachings of Murriel et al. suggest where TAT can be covalently attached either directly to the N-terminus of a cargo molecule including peptides and proteins.   

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Renard et al. does not expressly teach where the TAT peptide is positioned at the N-terminus of the fusion protein as recited in instant claim 18.  However, the teachings of Murriel et al. cure this deficiency by constituting use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the TAT peptide is positioned at the N-terminus of the fusion protein as recited in instant claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Renard et al. and fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the N-terminus of a partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44.  An ordinary skilled artisan would have been motivated to follow Renard’s’ teachings as modified by Munyendo et al. and Murriel et al., because fusing a TAT KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008, in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), as applied to instant claim 1, and further in view of Hakansson et al., Prot. Sci. 10:2138-2139 (2001) (cited in the Action mailed on 12/31/19), as applied to instant claim 19. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 17, please see discussion of Renard et al. and Munyendo et al. above. 

	For claim 19, with respect to where the TAT peptide is positioned at the C-terminus of the fusion protein:

	Hakansson et al. teaches the protein transduction domain (PTD), TAT, has been fused to the C-terminus of a model cargo protein, the IgG binding domain of streptococcal protein G (See Hakansson article, abstract; pg. 2139, col. 1, last paragraph).  Moreover, Hakansson et al. teaches that TAT can be used for the intracellular delivery of DNA and drug compounds in addition to proteins (See Hakansson article, pg. 2138, col. 1, 1st paragraph).  Thus, the teachings of Hakansson et al. suggest where TAT can be covalently attached either directly to the C-terminus of a cargo molecule including peptides and proteins.   

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Renard et al. does not expressly teach where the TAT peptide is positioned at the C-terminus of the fusion protein as recited in instant claim 19.  However, the teachings of Hakansson et al. cure this deficiency by constituting use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the TAT peptide is positioned at the C-terminus of the fusion protein as recited in instant claim 19, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Renard et al. and fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the C-terminus of a partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44.  An ordinary skilled artisan would have been motivated to follow Renard’s’ teachings as modified by Munyendo et al. and Murriel et al., because fusing a TAT peptide of instant SEQ ID NO: 29 directly to the C-terminus of a cargo is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., the TAT peptide directly fused to the C-terminus of the partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to try to fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the C-terminus of the fusion protein comprising a partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44 because fusing a TAT peptide of instant SEQ ID NO: 29 directly to the C-terminus of a peptide or protein cargo molecule constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-8, 16, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.